NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over DiTrolio et al. (US 2005/0095723 Al, cited by the applicants, “DiTrolio”).
Regarding Claim 1, an apparatus (Fig.2) for automatic liquid transfer optimization pipetting ([Abstract] discloses ‘A rugged, all-electronic fluid dispensing system for use with pipettes’), comprising: a pump (fig.2; element 58, [0075]); a pipette tip (fig.2; element P) in fluid communication with the pump (shown in fig.2), the pipette tip comprising a conduit with a working air pressure relative to ambient pressure ([0077]: ‘It reads the pressure (vacuum) P at the top of fluid column F’), the working air pressure having an upper threshold ([0105]: ‘to determine whether it is within an expected range’ where the range implies upper and lower threshold); a pressure sensor (fig.2; element 68) connected to the conduit, the pressure sensor being adapted to measure the working air pressure ([0075]: ‘a second electronic pressure sensor 68 monitors the pressure within passageway 64 between valve 60 and coupler 52’), the ambient pressure, and changes to the working air pressure caused by aspiration or dispensation of a liquid by the pipette tip ([0075]: ‘a second electronic pressure sensor 68 monitors the pressure within passageway 64 between valve 60 and coupler 52’ and [0077]: ‘accurate precision dispensing is achieved without directly measuring the flow rate of fluid flowing into or out of pipette 54. In more detail, computer 70 indirectly ascertains fluid flow by measuring pressure. It reads the pressure (vacuum) P at the top of fluid column F at various points’ which implies the measurement of ambient pressure, and changes to the working air pressure caused by aspiration or dispensation); and a controller (Fig.2; element 70) in electrical communication with the pump (Fig.2; element 58 and [0078]: ‘pump 58 is a vane or other type variable-speed pump the pumping rate of which can be controlled by computer 70’ where control implies electrical communication with the pump) and the  pressure sensor ([0076]: ‘Pressure sensors 66, 68 generate outputs that are applied, in this exemplary illustrative non-limiting implementation, to a computer 70 such as for example a conventional microprocessor unit. Computer 70 also generates, by itself or with assistance of other associated driving circuitry, a pump drive signal to drive pump 58’), wherein the controller receives input from the pressure sensor ([0076]: ‘Pressure sensors 66, 68 generate outputs that are applied, in this exemplary illustrative non-limiting implementation, to a computer 70 such as for example a conventional microprocessor unit’), commands a velocity (speed) of the pump ([0078]: ‘pump 58 is a vane or other type variable-speed pump the pumping rate of which can be controlled by computer 70’), and maintains the working air pressure within a range ([0104]: ‘the user then aspirates to any desired column height ... At this point, microprocessor 70 reads the pipette-side pressure sensor 68 (block 608) and detects whether the pressure corresponds to an expected range’) by adjusting the pump velocity (speed) during aspiration of dispensation of a liquid by the pipette tip ([0101]: ‘vacuum pump speed is based on the depression of the buttons 106, 108. Thus, in the automatic programmable dispensing operation illustrated, users are able to control the rate at which system 50 aspirates and dispenses .... the system will turn on pump 58 for vacuum and will stay on until either the user releases the button or until the amount of pressure indicated by pressure ... Alternatively, the auto mode may employ several dispensing speed presets’). 
DiTrolio does not explicitly disclose maintaining the working air pressure at or below the upper threshold by adjustment of the velocity of the pump during aspiration or dispensation of a liquid by the pipette tip. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of DiTrolio to arrive at the instant invention because DiTrilio discloses regarding maintaining pressure within a range [0104] and adjusting pressure (vacuum) by pump speed [0101]. It would have been obvious to one of ordinary skill in the art to maintain the working air pressure at or below the upper threshold by adjustment of the velocity of the pump during aspiration or dispensation of a liquid by the pipette tip, in order to control the disposition of material from a pipette by controlling pump speed and therefore pressure so as to provide an efficient means to indirectly control flow of material in and out of a pipette.

Regarding Claim 2, the apparatus of claim 1 is taught by DiTrolio.
DiTrolio further teaches that the apparatus further comprising: a frame (Fig.3; element 104) ([0081]: ‘In the example shown, computer 70 is mounted on a printed circuit board 114 within main housing portion 104’); and an actuator (Fig.3; element 72d) fixed to the frame (Fig.3; element 72d and 104 para [0092) 'display 72d can display a menu item at the top of the display ... thus the same buttons used for dispensing ...which actuates a switch closure’) and in electrical communication with the controller ([0094]: ‘The main microprocessor 70 reads the pushbutton states 106, 108 as well as an additional select switch that may be part of the liquid crystal display 72d’), the actuator being operatively connected to the pump tip ([0096]: ‘Using the up and down pushbutton switches, microprocessor 70 controls pump’) and the pipette ([0097]: ‘microprocessor 70 causes display 70d to display an instruction to the user to aspirate a predetermined amount of liquid which is preferably near the top of the maximum column height of the pipette being used’) and adapted to control movement of the pump, the pipette tip, or both ([0101]: ‘In the exemplary illustrative non-limiting implementation, the vacuum pump speed is based on the depression of the buttons 106, 108 ... the system will turn on pump 58 for vacuum and will stay on until either the user releases the button or until the amount of pressure indicated by pressure sensor 68 specifies that the column height is greater than the pipette’).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DiTrolio as applied to claim 1 above, and further in view of Champseix et al. (US 7,685,893 82, cited by the applicants, “Champseix”).
Regarding Claim 3, the apparatus of claim 1 is taught by DiTrolio.
DiTrolio further teaches that the pump comprises: a motor (fig.3; element 58).
DiTrolio does not explicitly teach a syringe operatively connected to the motor. 
However, Champseix discloses a syringe in combination with a motor (col 2, line 65 – col.3; line 4 discloses ‘motor such that it can move all the pistons in a single movement M, here vertical translation ... thus, defining dead travel for the piston 21 of the syringe 11’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Champseix in the system of DiTrolio since both DiTrolio and Champseix relate to automated pipetting systems, and it would have been obvious to one of ordinary skill in the art to modify the disclosure of DiTrolio and Champseix and provide a motor in conjunction with the syringe to provide more accurate dispensing of material.

Allowable Subject Matter
Claims 4 and Claims 5-22 that are depended on claim 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 4, the prior arts of the record do not teach or fairly suggest a method of automatic liquid transfer optimization pipetting, the method comprising, in combination with the other recited steps in claim 1, adjusting a velocity of the pump to limit the working pressure in the conduit of the pipette tip to a pressure level equal to or less than a maximum working pressure value during aspiration or dispensing of the liquid; actuating pump to displace a volume of air in the conduit, the volume of air corresponding to a desired volume of the liquid being aspirated or dispensed.
Claims 5-22 are objected by virtue of their dependence from Claim 4.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Takeda et al. (US 2018/0298324 A1) teaches an apparatus for analyzing and separating particles comprising: a flow path cartridge, an illumination unit, a detection unit for detecting particles of interest, a force generating unit [Abstract]; wherein the air pressure pulses are applied to the insides of reservoirs 16 and 17 by opening valves 92 and 93 for a short time only, whereby the pulse flow for sorting is generated. In connection to this, the above “constant air pump and high speed electromagnetic valve” is also one of the “air pressure control systems.” Further, the “constant air pump and high speed electromagnetic valve” is one of the “force-generating units” for applying a pressure pulse for sorting [122]. A reagent liquid to be reacted with the liquid droplet after dispensing is dispensed to the multiwell plate 70 to be dispensed in. This reagent liquid is, for example, an aqueous solution containing a reagent for amplifying the whole gene. The liquid droplets before dispensing are in the tube 71. A tip of a dispensing pipette 73, which is a transparent hollow pipe attached to the tip of a syringe pump 74 for controlling air pressure, is moved downward in the Z axis to the emulsion liquid in this tube 71 [0158].
Wang et al. (US 2014/0373596 A1) teaches methods adapted to calibrate a liquid transfer system. The methods include providing a probe having a fluidly-coupled pressure sensor, the pressure sensor adapted to sense an aspiration pressure associated with the probe, performing one or more air aspirations and taking one or more pressure readings with the pressure sensor, and using one or more of the pressure readings to calibrate the pressure sensor. A novel liquid transfer system is also disclosed, as are other aspects [Abstract]. The liquid transfer system 100 includes a pressure sensor 122 fluidly coupled to the probe 104. For example, the pressure sensor 122 may be configured and functional and thus adapted to sense a representative aspiration pressure associated with the probe 104. The aspiration control module 118 may receive electronic signals (e.g., voltage signals) from a pressure sensor 122. The pressure sensor 122 is configured and operational and thus adapted to measure and supply pressure readings associated with the aspiration by the probe 104. For example, the pressure sensor 122 may be coupled to the probe 104 or, as shown, coupled to a conduit 124 fluidly connecting the pump 114 and the probe 104 [0033]. Once positioned at the defined first location 126, the aspiration control module 118 initiates a signal to the pump motor 116 to actuate (e.g., reciprocate) the pump 114 and one or more air aspirations are undertaken by aspirating air into the probe 104 and then expelling the air. One or more pressure readings are taken with the pressure sensor 122. For example, the pressure sensor 122 may provide an output of a varying voltage signal to the aspiration control module 118. The varying voltage signal is then processed to extract peak values associated with peak pressures for each of the multiple air aspirations. Any suitable peak-finding algorithm may be used to find the peak value (e.g., value of the peak voltage that is correlated to peak pressure), such as a sample-and-hold algorithm. A sample-and-hold algorithm samples the pressure readings at certain time increments and compares the sampled value to a previously-held value to determine the peak value for each aspiration cycle. Optionally, the peak value may be determined by extracting one or more values at a defined time in the aspiration cycle [0036]. 
Kureshy et al. (US 2005/0124059 A1) teaches an automatic pipette in an analytic device uses disposable pipette tips, and in which proper coupling of the pipette tip to the pipette, accurate volume of the aspirated fluid, and distance of the pipette tip to a biochip are determined using a plurality of sensors that are coupled to the automatic pipette [Abstract]. To aspirate fluid, a controller circuit positions robotic arm 102 over a fluid-filled container, and moves the tip of disposable pipette tip 160 below the surface of the fluid. Once the tip of the disposable pipette tip is in proper position (e.g., which may be a predetermined position), pump 120 starts removing air from the pipette receiving element 110, thereby creating an under pressure, which forces fluid 140 into the tip. While the pump is in operation, the laser from the laser/detector element 130 provide a light beam (thin arrow) via mirror 132 into the pipette tip, and the laser light is reflected by the fluid as the fluid is aspirated into the pipette tip 160. The so reflected light travels via mirror 162 to the detector of the laser/detector element 130, and the distance between the first position of reflection (i.e., entry of the fluid into the tip) and subsequent positions of reflection is continually measured using destructive and/or constructive interference. Based on the height difference between the first position and the subsequent positions, the volume of aspirated liquid is calculated by a processor, which stops the pump 120 when the measured volume is substantially the same (i.e., 5%, more typically 2.5%, and most typically less than 1.5% coefficient of variation) as a predetermined volume [0024].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861